Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10 March 2021.  In virtue of this communication, claims 1-19 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 3/10/2021, 1/4/2022 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1, line 10: --one-- should be placed between “at least” and “of the first”
	Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 11, 13, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 15 of U.S. Patent No. 11,086,103 B2 in view of Fang et al. (Publication No.: US 2020/0310224 A1, herein known as Fang). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-2, 11, 13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, and 15, and 1, 12, and 18 of copending Application Nos. 17/072,234 and 17/208,067 (reference application), respectively, in view of Fang. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For reference, bold is considered to be identical or substantially identical language, underlined is considered to be obvious/variant language, such as limited examples, “installed” vs “disposed”, or “at least one of the lens groups” vs “at least two of the lens groups”.  A device can be disposed by being installed, or at least one includes at least two in the broadest reasonable interpretation of the claims.

With respect to claim 1, all three references claim (claims 1 for all) a lens module, comprising:
a carrier, configured to have an internal space;
 	-‘103: a carrier having an internal space
	-‘234: a carrier having an internal space
	-‘067: a carrier having an internal space

a lens unit, comprising a plurality of lens groups, and installed in the carrier so that at least one of the plurality of lens groups is configured to move in a length direction of the carrier; 
	-‘103: a lens unit comprising a plurality of lens groups and disposed in the carrier so that one or more of the lens groups is movable in a length direction of the carrier
	-‘234: a lens unit comprising a plurality of lens groups, the lens unit being installed on the carrier such that at least one of the lens groups is configured to move in a length direction of the carrier
	-‘067: a lens unit including lens groups and installed in the carrier so that at least two of the lens groups are independently movable in a length direction of the carrier

a lens guide unit, comprising a plurality of guide members arranged on a first surface and a second surface of the plurality of lens groups, and configured to guide a movement of at least two lens groups of the plurality of lens groups; and
	-‘103: a lens guide unit connected to the one or more movable lens groups to guide movement of the one or more movable lens groups
	-‘234: a lens guide assembly comprising a plurality of guide members disposed on side surfaces of each of the lens groups, and configured to guide movement of at least two lens groups among the plurality of lens groups
	-‘067: a guide unit including guide members arranged on both side surfaces of the lens groups to guide movement of the movable lens groups

a plurality of driving wires, connected to each of the plurality of guide members,
	-‘103: a lens driving unit connected to the lens guide unit and comprising a plurality of driving wires comprising a shape memory alloy
	-‘234: at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy
	-‘067: driving wires connected to each of the guide members and formed of a shape memory alloy

the references to not claim a lens module wherein the carrier comprises an auxiliary guide member configured to have an auxiliary guide hole, and disposed on at least of the first surface and the second surface of the plurality of lens groups, the auxiliary guide hole being disposed parallel to a movement direction of the at least two lens groups of the plurality of lens groups to guide the movement of the at least two lens groups of the plurality of lens group.
Fang teaches a lens module comprising a carrier, lens unit, lens guide unit, driving wires, and axillary guide member (see 103 rejection below).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the lens modules of the copending applications and patent by including an auxiliary guide member as taught by Fang to provide an attachment point for the guiding wires directly to the sides of the lens unit to support the lens driving.

With respect to claim 2, the combination of the references and Fang further claim a lens module wherein the plurality of guide wires is formed of a shape memory alloy.
	-‘103: claim 1 - a lens driving unit connected to the lens guide unit and comprising a plurality of driving wires comprising a shape memory alloy
	-‘234: claim 1 - at least two driving wires connected to the plurality of guide members and formed of a shape memory alloy
	-‘067: claim 1 - driving wires connected to each of the guide members and formed of a shape memory alloy

With respect to claim 11, the combination of the references and Fang further claim a lens module wherein the lens unit comprises: a first lens group, fixed and installed on a first side of the carrier; a second lens group, disposed behind the first lens group, and configured to move in an incident direction of light; and a third lens group, disposed behind the second lens group, and configured to move.
	-‘103: claim 7 - wherein the plurality of lens groups comprise: a first lens group fixed on one end of the carrier, a second lens group disposed on a rear end of the first lens group according to a direction of incident light and being one of the one or more movable lens groups, a third lens group disposed on a rear end of the second lens group and being another one of the one or more movable lens groups, and a fourth lens group disposed on a rear end of the third lens group and fixed on the other end of the carrier.
	-‘234: claim 13 - wherein the lens unit includes a first lens group fixed to and installed on one end of the carrier, a second lens group disposed on a rear end of the first lens group in a light incident direction and configured to move, and a third lens group disposed on a rear end of the second lens group and configured to move
	-‘067: claim 12 - wherein the lens groups comprise: a first lens group fixed and installed on one side of the carrier; a second lens group disposed behind the first lens group and movable in an incident direction of light; and a third lens group disposed behind the second lens group and movable.

With respect to claim 16, see the rejection of claim 1 above.  The additional limitation “a reflecting module configured to change a path of light incident in the reflecting module” is additionally found in:
 	-‘103: claim 15 - a reflecting module converting a path of light incident thereinto; and the lens module of claim 1 through which the light having the path converted by the reflecting module passes.
	-‘234: claim 15 - a reflective module configured to change light incident to the camera module
	-‘067: claim 18 - a reflecting module configured to change a path of incident light; and the lens module of claim 1 through which the light whose path is changed by the reflecting module passes.

With respect to claim 17, see the rejection of claim 16 above.  The new limitation “an electronic device, comprising: one or more camera modules” would have been obvious to one of ordinary skill in the art at the time the invention was filed as a mere duplication of parts, allowing for a dual camera system.
Alternatively, Fang further teaches a dual camera system (Fig. 7; [0100]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electronic devices of the combination of the copending and patented references in view of Fang by adding an additional camera module as taught by Fang to obtain high-quality photos to better meet customer needs by post-synthesizing the images formed by both camera modules ([0100]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 11, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Huang et al. (Publication No.: US 2021/0371409, herein known as Huang).
With respect to claim 1, Fang discloses a lens module, comprising: 
a carrier, configured to have an internal space (unreferenced camera housing; see Fig. 6; [0097]); 
a lens unit, the lens unit being installed on the carrier such that at least one of the lens is configured to move in a length direction of the carrier (optical actuator 302 including a lens module and light deflecting mechanism 303; [0097]); 
a lens guide assembly comprising a plurality of guide members disposed on side surfaces of the lens, and configured to guide movement of the lens (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
a plurality of driving wires, connected to each of the plurality of guide members (shape memory wire 203; Fig. 4), 
wherein the carrier comprises an auxiliary guide member configured to have an auxiliary guide hole, and disposed on at least of the first surface and the second surface of the lens unit, the auxiliary guide hole being disposed parallel to a movement direction of the lens unit to guide the movement of the lens unit (Fig. 4; lens-end fixing device 207 comprising the unreferenced hole in the base-end fixing device and the lens-end fixing terminal 211; the hole is a three-dimensional space and so the width of the hole in the optical axis direction as seen in Fig. 4 can be considered “being disposed parallel”).
Fang does not disclose the lens module having a plurality of lens groups (the lenses inside the lens unit is not shown or described).
Huang teaches a similar folded camera optical system that contains lens unit containing multiple lens groups that are driven by an external actuator in the optical axis direction (abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).

With respect to claim 2, the combination of Fang and Huang further discloses a lens module wherein the plurality of guide wires is formed of a shape memory alloy (Fang: shape memory wire 203; Fig. 4).

With respect to claim 11, the combination of Fang and Huang does not disclose a lens module wherein the lens unit comprises: a first lens group, fixed and installed on a first side of the carrier; a second lens group, disposed behind the first lens group, and configured to move in an incident direction of light; and a third lens group, disposed behind the second lens group, and configured to move (no first fixed lens group is disclosed in the combination, the combination shows three lens groups in the movable lens unit).
Huang further teaches arranging a fixed lens system 110 arranged in front of the focus lens, and the combination of lens systems allows for the back focal lengths of the imaging system to focus on different object distances ([0038]).
It would have been further obvious to one of ordinary skill in the art the time the invention was filed to further modify the lens module of the combination of Fang and Huang by adding the additional fixed lens system in front of the movable lens system in the optical path direction as further taught by Huang to obtain an optical system capable of changing the back focal lengths of the imaging system to focus on different object distances (Huang [0038]).
Alternatively, in the combination of Huang and Fang described in the rejection of claim 1 above, this feature would have already been present in fixed lens system 110.

With respect to claim 13, the combination of Fang and Huang does not explicitly disclose a lens module wherein the auxiliary guide member is detachably installed to the carrier.
However, it has been held that making removable and separable is an obvious variant of the prior art of record.  In this case, making the modified lens module 202 of Fang removable from the carrier in general (the support base 201 connects the lens module 202 to the unreferenced carrier) after assembly would allow repair and replacement of the movable unit in case of damage.

With respect to claim 14, the combination of Fang and Huang further discloses a lens module further comprising cover members coupled to the carrier, and disposed on the first surface and the second surface of the plurality of lens groups (Fang: the side surfaces of the lens unit that is not the first and second surface can be considered the cover member, as well as the support base 201 seen in Fig. 4).

With respect to claim 15, the combination of Fang and Huang further discloses a lens module wherein the cover member has protrusions for reducing a contact area with the guide member when the guide member ascends and descends (Fang: limit columns 208; [0080]).

With respect to claim 16, Fang discloses a camera module comprising: 
a reflecting module configured to change a path of light incident in the reflecting module (Fig. 6 light deflecting mechanism 303); and 
a lens module, comprising:
	a carrier, configured to have an internal space (unreferenced camera housing; see Fig. 6; [0097]); 
	a lens unit, the lens unit being installed on the carrier such that at least one of the lens is configured to move in a length direction of the carrier (optical actuator 302; [0097]); 
	a lens guide assembly comprising a plurality of guide members disposed on side surfaces of the lens, and configured to guide movement of the lens (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure); and 
	a plurality of driving wires, connected to each of the plurality of guide members (shape memory wire 203; Fig. 4), 
	wherein the carrier comprises an auxiliary guide member configured to have an auxiliary guide hole, and disposed on at least of the first surface and the second surface of the lens unit, the auxiliary guide hole being disposed parallel to a movement direction of the lens unit to guide the movement of the lens unit (Fig. 4; lens-end fixing device 207 comprising the unreferenced hole in the base-end fixing device and the lens-end fixing terminal 211; the hole is a three-dimensional space and so the width of the hole in the optical axis direction as seen in Fig. 4 can be considered “being disposed parallel”).
Fang does not disclose the lens module having a plurality of lens groups (the lenses inside the lens unit is not shown or described).
Huang teaches a similar folded camera optical system that contains lens unit containing multiple lens groups that are driven by an external actuator in the optical axis direction (abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).

With respect to claim 17, Fang discloses an electronic device, comprising: 
one or more camera modules (one or two; Fig. 6), comprising:
a reflecting module, configured to change a direction of light (Fig. 6 light deflecting mechanism 303); 
a lens module, comprising: 
a carrier (unreferenced camera housing; see Fig. 6; [0097]), 
a first lens unit configured to move in the first direction (optical actuator 302; [0097]), 
wherein the carrier comprises a guide member (lens guide side surfaces 204/lens-end fixing terminal 211/base-end fixing device 206/base-end fixing terminal 210; abstract; Fig. 4 and related disclosure) including a guide hole disposed parallel to the first direction, and configured to guide the movement of the second lens group and the third lens group (Fig. 4; lens-end fixing device 207 comprising the unreferenced hole in the base-end fixing device and the lens-end fixing terminal 211; the hole is a three-dimensional space and so the width of the hole in the optical axis direction as seen in Fig. 4 can be considered “being disposed parallel”).
Fang does not disclose the lens module having three lens groups (the lenses inside the lens unit is not shown or described).
Huang teaches a similar folded camera optical system that contains lens unit containing three lens groups that are driven by an external actuator in the optical axis direction (lens unit 120 with three lenses; abstract, Fig. 4).  Huang further teaches using a shape memory alloy as an actuator for the focus lens system, but without further details ([0041]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Fang by utilizing a focus lens system of Huang as a known focal lens system for a similarly designed folded camera system, which known optical properties.  Both devices have a similar goal of an autofocus capable camera with mechanisms for driving the lens groups in the lens unit in the optical axis direction.
Alternatively, the driving system of Fang could be incorporated to the movable lens system of Huang as a known and desired actuation system in Huang ([0041] describes the actuator 130 being, for example, a shape memory alloy).

Allowable Subject Matter
Claims 3-10, 12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller et al. (Patent No.: US 11,105,319 B2) discloses a shape memory alloy actuator for a lens system.
Kopher (Publication No.: US 2020/0041872 A1) discloses a shape memory alloy autofocus actuator.
Eddington et al. (Publication No.: US 2015/0135703 A1) discloses a shape memory alloy actuator for a lens module.




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/29/2022